     EXHIBIT 10.1B

     NPS PHARMACEUTICALS, INC.

     1987 STOCK OPTION PLAN

     (reflects all amendments by the Board of Directors through September 2002)

1.  PURPOSE.  This Stock Option Plan (“Plan”) is established to provide
incentives for employees, consultants, officers, advisors, and directors of the
Company shown above (the “Company”) and any Subsidiary (as defined in Section 2
below) of the Company to promote the financial success and progress of the
Company by granting such persons options (“Options”) to buy shares (“Optioned
Shares”) of the Common Stock (“Common Stock”) of the Company. Options granted
under this Plan may be either (a) incentive stock options (“ISO’s”), or (b)
non-qualified stock options (“NQSOs”), as designated by the Board of Directors
(“Board”) of the Company on the form of the Grant of Option in each case. If no
designation is made on any Grant to an optioned employee such Grant shall be
deemed an ISO. Any non-employee optionees shall be eligible only for NQSO’s.

2.  DEFINITIONS.  As used in this Plan “Subsidiary” means any corporation (other
than the Company) in an unbroken chain of corporations beginning with the
Company if, at the time of granting of the Option, each of the corporations
other than the last corporation in the unbroken chain owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

3.  ADOPTION AND APPROVAL.  This Plan shall become effective on the date that it
is adopted by the Board as to all NQSO’s and ISO’s provided, that as to such
ISO’s the Plan is approved by valid voter actions of the Shareholders of the
Company within twelve months before or after the date this Plan is adopted by
the Board and such ISO’s may be issued only to employees.

Nothing herein is intended to imply the requirement for Shareholder approval as
to any NQSO’s, the terms of the Grant of the same, or the number of Optioned
Shares issuable as such or otherwise which action and authorization shall remain
solely within the province of the Board of Directors.

4.  NUMBER OF SHARES.  The maximum number of Shares that may be issued pursuant
to Options granted under this Plan shall be the number of shares shown above
(the “Plan Shares” or the “Shares”), subject to adjustment as provided in
Section 11, below. If any Option is terminated for any reason without being
exercised in whole or in part, the Optioned Shares thereby released from such
Option shall continue to be available under this Plan. At all times during the
term of this Plan, the Company shall reserve sufficient shares of its common
stock to satisfy the requirements of outstanding Options under the Plan.
Anything herein to the contrary notwithstanding, the exercise of any incentive
stock option (“ISO”) within the meaning of Section 422A of the Internal Revenue
Code (the “Code”) shall not reduce the number of shares or in any other manner
affect any non-qualified stock option (“NQSO”) granted to the employee/optionee
and the exercise of any NQSO shall not reduce the number of shares or in any
other manner affect any ISO granted to the employee/optionee.

5.  ADMINISTRATION.  This Plan shall be administered by the Board or by a
committee appointed by the Board to administer this Plan (as used herein, the
term “Board” shall include such committee). The interpretation by the Board of
any of the provisions of this Plan or any Option granted under this Plan shall
be final and binding upon the Company and all persons having an interest in any
Option or any Optioned Shares purchased pursuant to an Option.

6.  ELIGIBILITY.  Options may be granted to employees, consultants, officers,
advisors, and directors (“Optionee”) of the Company or any Parent or Subsidiary
of the Company. No other persons shall be eligible to receive Options. All
salaried and hourly employees of the Company and its Parent and subsidiaries,
including subsidiaries which become such after adoption of the Plan, are
eligible to receive an

1

--------------------------------------------------------------------------------



Back to Contents

ISO, but officers and directors shall not be eligible to receive an ISO unless
the officer or director is also an employee of the Company, or such Subsidiary.
The Board shall from time-to-time and in its sole discretion determine which
individuals among the eligible individuals will be granted Options. An Optionee
may be granted more than one Option, subject to the terms and conditions of this
Plan.

7.  TERMS AND CONDITIONS OF OPTIONS.  The Board shall determine for each Option
(which need not be identical to other Options) whether the Option is to be an
ISO or a NQSO, the number of Optioned Shares for which the Option shall be
granted, the exercise price of the Option, the periods during which the Option
may be exercised, and all other terms and conditions of the Option.

(a)  Form of Option Grant.  Each Option granted under this Plan shall be
evidenced by a written Stock Option Grant (“Grant”) in such form as the Board
shall from time-to-time approve, which grant shall incorporate the provisions of
this Plan by reference and shall comply with and be subject to the terms and
conditions of this Plan. Each Option shall become exercisable and the total
number of shares subject thereto shall be purchasable, at such times in such
amounts, on such terms, and in such installments, which need not be equal, as
the Board shall determine.

(b)  Option Price.  Any Option granted, that becomes exercisable on the Date of
Grant and expires no sooner than three years from the Date of Grant, may be
subject to an option purchase price which shall be the fair market value of such
Option at the date of grant. Payment for such an Option shall be made in cash on
the date such option is given to the Optionee. No option purchase price shall be
required for any other option.

(c)  Exercise Price.  The exercise price of an ISO Option shall be not less than
the fair market value of the Optioned Shares, as determined by the Board in good
faith, at the time that the Option is granted. The exercise price of any ISO
Option granted to a person owning more than 10% of the total combined voting
power of all classes of stock of the Company or any Parent or Subsidiary (“Ten
Percent Shareholder”) shall be equal to at least 110% of the fair market value
of the Optioned Shares at the time of the grant.

(d)  Exercise Period.  Options shall be exercisable within the times or upon the
events determined by the Board as set forth in the Grant, provided, however,
that no Option shall be exercisable after the expiration of ten years from the
Date of Grant of the Option, and provided further that no Option granted to a
Ten Percent Shareholder shall be exercisable after the expiration of five years
from the Date of Grant of the Option.

(e)  Limitations on ISO’s.  The aggregate fair market value (determined as of
the time an Option is granted) of the Optioned Shares with respect to which
ISO’s are exercisable for the first time by such Optionee during any calendar
year (under this Plan or under any other incentive stock option plan of the
Company or any Parent or Subsidiary) shall not exceed $100,000.

(f)  Date of Grant.  The date of grant (“Date of Grant”) of an Option shall, for
all purposes, be the date on which the Board makes the determination to grant
such Option. The Grant representing the Option shall be delivered to the
Optionee within a reasonable time after the granting of the Option.

8.  EXERCISE OF OPTIONS.

(a)  Notice.  Options may be exercised only by delivery of a written notice to
the Company, in a form approved by the Board, stating the number of Optioned
Shares being purchased and such other representations and agreements as to the
Optionee’s investment intent and access to information as may be required by the
Company to comply with applicable securities laws, together with payment of the
exercise price (the “Option Exercise Price”) for the number of

2

--------------------------------------------------------------------------------



Back to Contents

Optioned Shares being purchased.

(b)  Payment.  Payment for the Optioned Shares may be made (i) in cash, (ii) by
tender to the Company of shares of the Company’s common stock or interest in
shares owned by the Optionee having a fair market value equal to the exercise
price, or (iii) by tender of such other consideration, as the Board may approve
provided that such form of payment shall be established at the Date of Grant for
any ISO.

(c)  Withholding Taxes.  Prior to issuance of the Optioned Shares to an employee
upon exercise of an Option, the employee/Optionee shall pay or make adequate
provision for any federal or state withholding obligations of the Company or any
Subsidiary, if applicable.

(d)  Limitations on Exercise.  Notwithstanding the exercise periods set forth in
the Grant, exercise of an Option shall always be subject to the following
limitations:

(i)  An ISO Option shall not be exercisable until such time as the Plan has been
approved by the shareholders of the Company in accordance with Section 3, above.

(ii)  An Option shall not be exercisable unless such exercise is in compliance
with the Securities Act of 1933, as amended, and all applicable state securities
laws, as they are in effect on the date of exercise.

(e)  Effect of Dissolution, Merger or Sale of Assets.  In the event of a
dissolution or liquidation of the Company, a merger in which the Company is not
the surviving corporation, a sale of more than 50% of the outstanding shares of
the Company (measured after such sale) to one or more persons in a single
transaction or a series of related transactions or the sale of substantially all
of the assets of the Company, all outstanding Options, notwithstanding the terms
and limitations on exercise of such Options, shall accelerate and become
exercisable in full prior to consummation of the dissolution, liquidation,
merger, consolidation, separation, reorganization, or sale of assets of the
Company at such reasonable times as may be specified by the Board.

9.  RETIREMENT OF OPTIONEE.  Notwithstanding any contrary Plan provision, in the
event an Optionee’s status as an employee, consultant, officer, or advisor
terminates due to Optionee’s Retirement, the Optionee shall vest in that number
of shares subject to the Option that would have vested had the Optionee remained
in employment or service as employee, consultant, officer, or advisor for an
additional two (2) years from the date of Retirement. In addition, the Option
shall remain exercisable until the expiration of its terms, as provided in
Section 7(d) of the Plan. For purposes of this paragraph, Retirement shall mean
the termination of service with the Company of an Optionee on or after the date
on which the Optionee’s number of completed years of service with the Company
and age equal or exceed seventy (70) (including termination due to death or
disability after such time).

10.  NON-TRANSFERABILITY OF ISO OPTIONS.  During the lifetime of the ISO
Optionee, an Option shall be exercisable only by the Optionee. No ISO Option may
be sold, pledged, assigned, hypothecated, transferred or disposed of in any
manner other than by will or by the laws of descent and distribution.

11.  PRIVILEGES OF STOCK OWNERSHIP.  No Optionee shall have any of the rights of
a shareholder with respect to any Optioned Shares subject to an Option until the
Option has been validly exercised and the certificates for the Shares have been
issued and delivered (the “Date of Issuance”). No adjustment shall be made for
dividends or distributions or other rights for which the record date is prior to
the Date of Issuance, except as provided in Section 11.

12.  ADJUSTMENT OF OPTION SHARES.  In the event that the number of outstanding
shares

3

--------------------------------------------------------------------------------



Back to Contents

of common stock of the Company is changed by a stock dividend, stock split,
reverse stock split or similar change in the capital structure of the Company,
the number of Plan Shares available under this Plan (“the Plan Shares”) and the
number of Optioned Shares subject to outstanding Options and the exercise price
per share of such Optioned Shares shall be proportionately adjusted, subject to
any required action by the Board or shareholders of the Company; provided,
however, that no certificate or script representing fractional shares shall be
issued upon exercise of any Option and any resulting fractions of a Share shall
be ignored.

13.  NO OBLIGATION TO EMPLOY.  Nothing in this Plan or any Grant under this Plan
shall confer on any Optionee any right to continue in the employ of the Company
or otherwise continue any other affiliation with the Company or limit in any way
the right of the Company to terminate the Optionee’s employment at any time with
or without cause or to terminate the Optionee’s other affiliation pursuant to
applicable law and the terms thereof.

14.  COMPLIANCE WITH LAWS.  The grant of Options and the issuance of Shares upon
exercise of any Options shall be subject to compliance with all applicable
requirements of law, including without limitation compliance with the Securities
Act of 1933, as amended, any required approval by the Securities Commission of
the State of Utah, compliance with all applicable state securities laws and
compliance with the requirements of any stock exchange on which the Company’s
common stock may be listed.

15.  RESTRICTIONS ON OPTIONED SHARES.  At the discretion of the Board, the
Company may reserve to itself or its assignees (a) the right of first refusal to
purchase any Shares which an Optionee may propose to transfer to a third party
and (b) a right to repurchase any or all Optioned Shares held by an Optionee
upon the Optionee’s termination of employment with the Company or its Parent or
Subsidiary for any reason at the fair market value of such Optioned Shares as
determined by the Board in good faith or at a price determined by a formula
designed to approximate such fair market value.

In addition, each Grant may prohibit any Optionee, who acquires Shares upon
exercise of an Option hereunder while the Optionee is an officer or director of
the Company, or while the Optionee holds or controls five percent (5%) or more
of the Company’s outstanding Common Stock, from offering or selling any Optioned
Shares issued upon exercise of an Option hereunder for at least (90) days after
the closing of any public offering of securities of the Company registered under
the Securities Act of 1933.

16.  AMENDMENT OR TERMINATION OF PLAN.  The Board may at any time terminate or
amend this Plan, provided, however, that the Board shall not, without the
approval of the shareholders of the Company, increase the total number of Shares
available to be granted as ISO’s under this Plan (except by operation of the
provisions of Sections 4 and 11, above) or change the class of persons eligible
to receive ISO Options. In any case, no amendment of this Plan may adversely
affect any then outstanding Options or any unexercised portions thereof without
the written consent of the Optionee.

17.  TERM OF PLAN.  Options may be granted pursuant to this Plan from
time-to-time within a period of five (5) years from the earlier of the date this
Plan is adopted by the Board or the date this Plan is approved by the
shareholders of the Company.

4

--------------------------------------------------------------------------------